Citation Nr: 0701020	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-16 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1942 to 
December 1945.  He died in February 2003, and the appellant 
is his surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional office in 
Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  The veteran died in February 2003 at the age of 83.  The 
medical certificate reported the immediate cause of death was 
intracerebral hematoma and the underlying cause of death was 
respiratory failure.

2.  At the time of the veteran's death, service connection 
was in effect for bilateral deafness, rated as 100 percent 
disabling, effective May 15, 1995.

3.  Intracerebral hematoma and respiratory failure were not 
shown in service and are not related to service.

4.  The medical evidence of record does not show that a 
disability of service origin or a service-connected 
disability caused or contributed to the veteran's death.

5.  The veteran was not in receipt of or entitled to receive 
compensation based on total disability for a period of 10 
years or more immediately preceding his death.


CONCLUSIONS OF LAW

1.  Intracerebral hematoma and respiratory failure were not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2006).

3.  The criteria for Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in August 2003 satisfied the 
duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  A VA medical opinion has not been accorded the 
appellant, because there is no medical evidence that the 
veteran had intracerebral hematoma or respiratory failure 
during service.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Service Connection for the Cause of the Veteran's Death

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2006).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

The veteran died in February 2003 at the age of 83.  The 
certificate of death reported the immediate cause of death 
was intracerebral hematoma and the underlying cause of death 
was respiratory failure.  The appellant claims that the cause 
of the veteran's death was related to his active military 
service.

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of a hematoma or a 
respiratory condition.

Other than the certificate of death, there is no post-service 
medical evidence of record regarding the veteran's 
intracerebral hematoma, respiratory failure, or the cause of 
his death.

The medical evidence of record does not show that the 
veteran's intracerebral hematoma or respiratory failure were 
related to his active military service.  The appellant's 
statements alone are not sufficient to prove that a 
disability incurred in or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As she is not a 
physician, the appellant is not competent to make a 
determination that a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the veteran's death.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As such, there is no medical evidence linking the 
cause of the veteran's death to his active military service 
or to any service-connected disability.  Accordingly, service 
connection for the cause of the veteran's death is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that the cause of the veteran's death was related to 
his active military service or to any service-connected 
disability, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to DIC Under the Provisions of 38 U.S.C.A. § 1318

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of a veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a).  The payment of DIC to a benefits-eligible 
surviving spouse is also authorized in cases where a 
veteran's death was not service-connected, provided that the 
veteran was in receipt of or "entitled to receive" 
compensation at the rate of a 100 percent (total) rating due 
to service-connected disability for a period of at least 5 
years from the date of his discharge or release from active 
duty, for 10 or more years immediately preceding his death, 
or for a continuous period of not less than 1 year 
immediately preceding death if the veteran was a former 
prisoner of war who died after September 30, 1999.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the United States 
Court of Appeals for Veterans Claims (Court) interpreted 38 
C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000).  The final regulation established an 
interpretive rule reflecting VA's conclusion that 38 U.S.C.A. 
§ 1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his or her lifetime, established a right 
to receive total service-connected disability compensation 
from VA for the period required by that statute, or would 
have established such a right if not for clear and 
unmistakable error by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, does permit 
"hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (38 U.S.C.A. § 1311 and 38 
U.S.C.A. § 1318) in conflicting ways.  The Federal Circuit 
remanded the case, and directed VA to stay all proceedings 
involving claims for DIC benefits under 38 U.S.C.A. § 1318 
where the outcome was dependent on 38 C.F.R. § 3.22, pending 
the conclusion of expedited VA rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003), regarding a challenge to the validity of 38 C.F.R. § 
3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening "hypothetical 
entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied to claims pending the date of the change of 38 
C.F.R. § 3.22, on January 21, 2000.  Prior to that time, the 
amended 38 C.F.R. § 3.22 could not be retroactively applied.  
In this case, there was no claim pending for DIC on January 
21, 2000.  Thus, hypothetical entitlement is not for 
application in this case.  Therefore, the only possible ways 
of prevailing on a claim for benefits under 38 U.S.C.A. § 
1318 are: (1) to meet the statutory duration requirements for 
a total disability rating at the time of death; or (2) to 
show that such requirements would have been met, but for 
clear and unmistakable error in a previous decision.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The veteran was separated from service in December 1945.  
Service connection for bilateral deafness, nerve type, was 
granted by an August 1952 rating decision and a 60 percent 
evaluation was awarded under 38 C.F.R. § 4.87, Diagnostic 
Code 6262, effective March 28, 1952.  Subsequently, a 
September 1955 rating decision reduced the evaluation to 40 
percent under 38 C.F.R. § 4.87, Diagnostic Code 6263, 
effective November 16, 1955.  An August 1957 rating decision 
further reduced the evaluation to 20 percent under 38 C.F.R. 
§ 4.87, Diagnostic Code 6262, effective October 6, 1957.  
Finally, an August 1995 rating decision awarded a 100 percent 
evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6110, 
effective May 15, 1995.  The veteran died in February 2003.

Accordingly, a service-connected disorder was not rated by VA 
as totally disabling for a continuous period of at least 10 
years immediately preceding death and was not continuously 
rated totally disabling for a period of not less than five 
years from the date of his discharge from active duty.  
Additionally, the veteran was not a former prisoner of war.

The Board notes that subsequent to the veteran's death, a 
June 1987 VA audiological evaluation report was submitted to 
VA.  This report showed a level of hearing impairment that 
would have warranted a 100 percent evaluation.  See 38 C.F.R. 
§ 4.85 (2006).  However, the veteran did not apply for an 
increase in his service-connected bilateral hearing loss 
disorder until June 1995.  As stated above, "hypothetical 
entitlement" is not a valid basis for establishing benefits 
under 38 U.S.C.A. § 1318 in this case.  As such, even though 
a 100 percent disability rating would have been warranted in 
June 1987 had the veteran applied for an increased rating at 
that time, the appellant does not meet the requirements for 
DIC under 38 U.S.C.A. § 1318.

In addition, the veteran was not "entitled to receive" 
compensation for a service-connected disability rated totally 
disabling for a continuous period of at least 10 years 
immediately preceding his death within the meaning of the law 
because none of the circumstances specified in 38 C.F.R. 
§ 3.22(b) under which a veteran might have been entitled to 
receive compensation but was not in actual receipt of 
compensation are shown or alleged to be applicable in the 
present case.  Accordingly, DIC under 38 U.S.C.A. § 1318 is 
not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


